Cook, J.,
dissenting. I respectfully dissent from the majority’s decision. I agree instead with the court of appeals’ view that the trial court abused its discretion when it sua sponte declared a mistrial in this case.
Like Judge Fain, I find this court’s reasoning in Armleder to be “remarkably applicable” even today. But Armleder imposes a duty on the trial judge to “seek, as far as practicable, to preserve the purity of trials by jury” by assessing whether the irregularity prejudiced the unsuccessful party, or whether — as in Armleder — it “produced no such result.” (Emphasis added.) Armleder v. Lieberman (1877), 33 Ohio St. 77, 84; see, also, State v. Hipkins (1982), 69 Ohio St.2d 80, 83, 23 O.O.3d 123, 125, 430 N.E.2d 943, 946 (A trial court should not reverse a verdict on the basis of juror misconduct absent prejudice to the complaining party.).
If the trial court here had made the assessment that Armleder and our more recent cases describe, I would be less inclined to find an abuse of discretion, regardless of the trial court’s ultimate conclusion. But after learning that Brownell was in the jury room during deliberations, the trial judge told counsel, *256“I hate to say this, but I think we’ve got a mistrial.” Then, without any evidence of prejudicial effect — and without a motion from either party — the trial judge declared, “I will read the verdict and then I will poll the jury, and then I’m going to have to declare a mistrial. * * * I don’t have any option.”
To the trial judge, a mistrial was a foregone conclusion. This violates the letter and spirit of our law, which “seeks, as far as practicable, to preserve” verdicts by requiring a meaningful investigation into prejudice. Armleder, supra. “[Wjhere the trial court completely misconstrues the letter and spirit of the law, it is clear that the court has been unreasonable and has abused its discretion.” Warner v. Waste Mgt., Inc. (1988), 36 Ohio St.3d 91, 99, 521 N.E.2d 1091, 1098-1099, fn. 10, citing Ojalvo v. Bd. of Trustees of Ohio State Univ. (1984), 12 Ohio St.3d 230, 232-233, 12 OBR 313, 315, 466 N.E.2d 875, 877.
Judge Fain concludes that the trial court’s error, if any, was the result of an “implicit invitation” from counsel for both parties. But I would not apply the doctrine of invited error here. Invited error is a branch of the waiver doctrine that estops a party from seeking to profit from an error that the party invited or induced. See State ex rel. Fowler v. Smith (1994), 68 Ohio St.3d 357, 359, 626 N.E.2d 950, 952.
Here, neither party invited or induced the trial court’s error. Neither the plaintiff nor the defendant actually moved for a mistrial prior to the trial court’s sua sponte declaration of a mistrial. An implicit invitation should not estop Dr. Rist from arguing, as he did successfully at the court of appeals, that the trial court abused its discretion by sua sponte declaring a mistrial without any evidence of prejudice. See Mary M. v. Los Angeles (1991), 54 Cal.3d 202, 212-213, 285 Cal.Rptr. 99, 104, 814 P.2d 1341, 1346; Horsemen’s Benevolent & Protective Assn. v. Valley Racing Assn. (1992), 4 Cal.App.4th 1538, 1555, 6 Cal.Rptr.2d 698, 708 (“no estoppel results from acts of the appellant which are defensive or precautionary”).
I would affirm the judgment of the court of appeals.
Lundberg Stratton, J., concurs in the foregoing dissenting opinion.